DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “control unit” of claims 10 and 19 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 4, in lines 2-3, and claim 14 respectively recite “electromagnetic means”, which is interpreted in light of specification page 6, last paragraph, to be an electromagnet or equivalents. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claims 10 and 19 respectively recite “control unit to control”. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1, in line 27, recites “it”, which should be –the locking member—
Claim 11 is similarly objected.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
In accordance with MPEP 2163, “when a means-plus-function claim limitation is found to be indefinite based on failure of the specification to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation necessarily lacks an adequate written description. Thus, when a claim is rejected as indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph because there is no corresponding structure, materials, or acts, or an inadequate disclosure of corresponding structure, materials, or acts, for a means- (or step-) plus-function claim limitation, then the claim must also be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of an adequate written description.” (emphasis added) 
In the instant case, the “control unit” of Claims 10 and 19 is not properly described in the application as filed because no structure or material is described which is capable of performing the recited functions of the means-plus-function claim limitations. For instance, the figures do not show the corresponding “control unit” and are otherwise devoid of detail regarding the structure. The Abstract and Specification are similarly devoid of structure, and only disclose details regarding function, e.g. “a control unit (not shown) interrupts power to the coil 11 of the second locking assembly 9” (Specification, page 14, last paragraph). Therefore, the claim limitations regarding the “control unit” lack an adequate written description. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 respectively recite “the locking member is provided in the form of a double ended lever”, and it is unclear what is required from the claim because the scope of the phrasing “in the form of” is indeterminate. 
Claims 10 and 19 respectively recite, “control unit”, and the metes and bounds of the claim are indeterminate in accordance with MPEP 2163. There is neither corresponding structure, materials, or acts, nor an inadequate disclosure of corresponding structure, materials, or acts, for the means-plus-function claim limitation, and one of ordinary skill in the art is not apprised of the scope of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-12, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morimura (US 2019/0249771).
Regarding the claims, Morimura discloses the following: 
1. (Currently Amended) A shifter assembly for controlling the transmission of a vehicle comprising: a rotatably mounted actuation element (14) that is rotatable for selection of a shift stage and at least one locking assembly configured to lock the actuation element against rotation, wherein the actuation element (14) is provided with a locking track (16, 18) having a plurality of locking projections, wherein the locking track (16, 18) is provided on the circumference of a ratchet wheel (14B) connected to the actuation element (14); wherein the locking assembly includes at least one locking member (26, including 28B) that is rotatable about a rotational axis between a first position in which the locking member (i.e., 28B) engages the locking track (16, 18) such as to lock the ratchet wheel (14B) and the actuation element (14) against rotation in at least one rotational direction (para. 31) and a second position in which rotation of the ratchet wheel and the actuation element in the one rotational direction is allowed (para. 33), wherein the locking assembly includes: a biasing member (30) applied to the locking member (26) to rotationally bias the locking member (26) into the first position (para. 30); and an electrically activatable retaining device (22) to retain the locking member (26) in the second position when electrically activated (para. 33) such that the locking member (26) is prevented from rotating and engaging the ratchet wheel (14B) under the force of the biasing member (30); wherein the ratchet wheel (14B) is configured such that when the locking member (26) is in the first position (i.e., engaged with 16 or 18), rotation of the ratchet wheel (14B) in a rotational direction opposite to the one rotational direction moves the locking member (26) toward the electrically activatable retaining device (22) and into the second position (para. 31) or at least close to the second position such that it may be retained in the second position or attracted into the second position and retained in the second position by supplying electrical power to the electrically activatable retaining device.  

    PNG
    media_image1.png
    772
    1307
    media_image1.png
    Greyscale


2. (Currently Amended) The shifter assembly according to claim 1, wherein the locking member (26) is provided in the form of a double ended lever with a first lever arm (26) and a second lever arm (28B), wherein the biasing member (30) is applied to the first lever arm (26) and the second lever arm (28B) is adapted to engage the locking track (16 or 18).  
4. (Currently Amended) The shifter assembly according to claim 1, wherein the electrically activatable retaining device (22) comprises electromagnetic means (i.e., solenoid 22) arranged to (i.e., in close enough proximity to) magnetically interact with the locking member.  
6. (Currently Amended) The shifter assembly according to claim l, wherein the locking assembly (26) comprises a mounting bracket (12B), wherein the locking member (26) is rotationally supported (fig. 1) on the mounting bracket (12B), and wherein the electrically activatable retaining device (22) and the biasing member (30) are each mounted on the mounting bracket (12B) such that the locking assembly (26) can be installed in the form of a preassembled unit (i.e., structure meets the product-by-process limitation insomuch as elements can be assembled on 12B before 12B is attached to 12A).  
7. (Currently Amended) The shifter assembly according to claim 1, wherein the biasing member (30) is a tension spring, a pressure spring or a rotational spring (torsion spring, para. 30).  
8. (Currently Amended) The shifter assembly according to claim 1, wherein the locking member (i.e., 28) is a stamped (product-by-process) latch (fig. 2A).  
9. (Currently Amended) The shifter assembly according to claim 1, wherein the locking assembly includes two oppositely oriented (fig. 1) ratchet wheels (16, 18) and wherein the shifter assembly comprises two locking assemblies (fig. 1), each assigned to one of the ratchet wheels (figs. 1, 2A).  
10. (Currently Amended) The shifter assembly according to claim 9, wherein the shifter assembly is connected to a control unit (24) to control actuation (para. 27) of the electrically activatable retaining devices (22), wherein the control unit (24) is configured such that the electrically activatable retaining devices (22) can be activated independently from each other.  
11. (Currently Amended) A vehicle having a transmission, the vehicle comprising a shifter assembly for controlling the transmission, the shifter assembly comprising; a rotatably mounted actuation element (14) that is rotatable for selection of a shift stage, and at least one locking assembly configured to lock the actuation element against rotation, wherein the actuation element is provided with a locking track (16 or 18) having a plurality of locking projections, wherein the locking track is provided on the circumference of a ratchet wheel (14B) connected to the actuation element; wherein the locking assembly includes at least one locking member (26) that is rotatable about a rotational axis between a first position in which the locking member engages the locking track such as to lock the ratchet wheel and the actuation element against rotation in at least one rotational direction and a second position in which rotation of the ratchet wheel and the actuation element in the one rotational direction is allowed, wherein the locking assembly includes: a biasing member (30) applied to the locking member to rotationally bias the locking member into the first position; and an electrically activatable retaining device (22) to retain the locking member in the second position when electrically activated such that the locking member is prevented from rotating and engaging the ratchet wheel under the force of the biasing member;  wherein the ratchet wheel is configured such that when the locking member is in the first position, rotation of the ratchet wheel in a rotational direction opposite to the one rotational direction moves the locking member toward the electrically activatable retaining device and into the second position or at least close to the second position such that it may be retained in the second position or attracted into the second position and retained in the second position by supplying electrical power to the electrically activatable retaining device (see explanations above with regards to claim 1).
Claims 12 and 14-19 flow naturally from the explanations of the art above.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morimura (US 2019/0249771).
Regarding claims 3 and 13, Morimura discloses the first and second lever arms (26, 28); but is silent regarding the explicit limitation wherein the first lever arm is shorter than the second lever arm.  
However, it has been held to be well-within the skill of one of ordinary skill in the art to resize a device according to design specifications. The claimed dimensions do not appear to change the function of the claimed device, and applying the dimensions, as claimed, to the device of the prior art would not change the function in any way. Therefore, since the only difference between the structure of the prior art and that of the claimed device is a recitation of relative dimensions, and since the claimed device having the relative dimensions would not function differently than the device of the prior art, the claimed device is not patentably distinct from the device of the prior art. 1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 2018/0259067) is pertinent for the following reasons: A shifter assembly for controlling the transmission of a vehicle comprising: a rotatably mounted actuation element (12) that is rotatable for selection of a shift stage and at least one locking assembly configured to lock the actuation element against rotation, wherein the actuation element (12) is provided with a locking track (28) having a plurality of locking projections (projections between windows 28), wherein the locking track (28) is provided on the circumference of a ratchet wheel (22) connected to the actuation element (12); wherein the locking assembly includes at least one locking member (including 76) that is rotatable about a rotational axis (78) between a first position in which the locking member engages the locking track such as to lock the ratchet wheel and the actuation element against rotation in at least one rotational direction (paras. 38-41) and a second position in which rotation of the ratchet wheel and the actuation element in the one rotational direction is allowed (paras. 38-41), wherein the locking assembly includes: a biasing member (80) applied to the locking member (76) to rotationally bias the locking member into the first position (para. 37); and an electrically activatable retaining device (solenoid 72) to retain the locking member (76) in the second position when electrically activated (para. 41) such that the locking member (76) is prevented from rotating and engaging the ratchet wheel (22) under the force of the biasing member (80); wherein the ratchet wheel (22) is configured such that when the locking member (76) is in the first position (i.e., engaged with 28); attracted into the second position (i.e., withdrawn from 28) and retained in the second position by supplying electrical power (energizing solenoid 72, para. 41) to the electrically activatable retaining device (72); wherein the locking member (76) is provided in the form of a double ended lever with a first lever arm (76) and a second lever arm (90), wherein the biasing member (80) is applied to the first lever arm (76) and the second lever arm (90) is adapted to engage the locking track (28); wherein the electrically activatable retaining device comprises electromagnetic means (i.e., solenoid 72) arranged to (i.e., in close enough proximity to) magnetically interact with the locking member; wherein the biasing member (80) is a tension spring, a pressure spring or a rotational spring (torsion spring, para. 37).  

    PNG
    media_image2.png
    630
    784
    media_image2.png
    Greyscale

Mitteer (US 2017/0059039) is pertinent for the following reasons: A shifter assembly (30) for controlling the transmission of a vehicle comprising: a rotatably mounted actuation element (32) that is rotatable for selection of a shift stage and at least one locking assembly (36) configured to lock the actuation element against rotation, wherein the actuation element (32) is provided with a locking track (DNRP) having a plurality of locking projections; wherein the locking assembly includes at least one locking member (36) that is rotatable about a rotational axis between a first position and a second position, wherein the locking assembly includes: a biasing member (42) applied to the locking member (36) to rotationally bias the locking member (36) into the first position; and an electrically activatable retaining device (39) to retain (via 38) the locking member (36) in the second position when electrically activated such that the locking member (36) is prevented from rotating; wherein the locking member (36) may be retained in the second position or attracted into the second position and retained in the second position by supplying electrical power to the electrically activatable retaining device (39).  

    PNG
    media_image3.png
    845
    1074
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.04(IV): In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.